Case 2:98-cr-20007-TLB Document 125        Filed 04/12/21 Page 1 of 17 PageID #: 1469




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

V.                          CASE NO. 2:98-CR-20007-001

ROBERT J. ROSSO, JR.                                                         DEFENDANT


                       MEMORANDUM OPINION AND ORDER
                        GRANTING SENTENCE REDUCTION

      Before the Court is Defendant Robert J. Rosso, Jr.’s Motion to Reduce Sentence

and accompanying supplements. (Docs. 98–100). Mr. Rosso seeks a reduction of his

prison sentence and immediate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the

First Step Act of 2018.      He argues that his circumstances, which include the

unprecedented COVID-19 pandemic and his medical conditions, present “extraordinary

and compelling reasons” justifying a reduction of his sentence. The Government filed a

copy of Mr. Rosso’s medical records (Doc. 102), and Mr. Rosso filed a Supplemental

Motion to Reduce Sentence. (Doc. 108). The Government then filed a Response (Doc.

111), and Mr. Rosso filed a Reply with additional exhibits (Docs. 116–17).

      The Court has considered all of these filings and concludes that Mr. Rosso is

entitled to a reduction in his sentence. Accordingly, the Court GRANTS Mr. Rosso’s

Motions (Docs. 98 & 108) and reduces his sentence from life imprisonment to 300

months. 1
        0F




1  Contemporaneous with the filing of this Memorandum Opinion and Order, the Court has
filed an Amended Judgment reflecting the complete terms of Mr. Rosso’s reduced
sentence.


                                           1
Case 2:98-cr-20007-TLB Document 125          Filed 04/12/21 Page 2 of 17 PageID #: 1470




                                    I. BACKGROUND

       On January 14, 1998, Mr. Rosso was named in a one-count Indictment (Doc. 1)

charging him with knowingly and intentionally combining, conspiring, confederating, and

agreeing with other persons to distribute methamphetamine in violation of 21 U.S.C.

§§ 841 and 846. Prior to his arraignment, the Government filed an Information pursuant

to 21 U.S.C. § 851 (Doc. 5) showing that Mr. Rosso had previously been convicted of two

or more felony drug offenses and was therefore subject to the then-mandatory term of life

imprisonment if convicted of the charged offense. See 21 U.S.C. § 841(b)(1)(A) (eff.

Sept. 13, 1994 to Dec. 20, 2018), amended by First Step Act of 2018, Pub. L. No. 115–

391, § 401, 132 Stat. 5194, 5220 (2018) (replacing the mandatory life term with a 25-year

mandatory minimum).

       Facing a mandatory term of life imprisonment, Mr. Rosso opted to take his chances

at trial. The jury found him guilty. In his presentence report (“PSR”), he was held

responsible for 4.2 kilograms of a mixture containing methamphetamine, which

corresponded to a 34-point base offense level. He also received a 4-point enhancement

for being an organizer or leader of a criminal activity involving five or more participants.

See Doc. 14. He received no points for acceptance of responsibility, so his total offense

level was 38. His criminal history included one conviction in 1989 for possession of

controlled substance for sale, a 1992 conviction for possession with intent to deliver

cocaine, and a 1994 conviction for possession of meth. Id. at pp. 9–10. Based only upon

these convictions, he would have had a criminal history category of IV, but because he

was determined to be a career offender, his criminal history category was increased to a

VI. Under the 1997 Guidelines, the Guideline range for a total offense level of 38 and a




                                             2
Case 2:98-cr-20007-TLB Document 125          Filed 04/12/21 Page 3 of 17 PageID #: 1471




criminal history score of VI was 360 months to life. Due to the applicable statutory

mandatory minimum, however, the Court was compelled to sentence Mr. Rosso to life

imprisonment. (Doc. 16, pp. 1–3). Mr. Rosso entered federal custody in January 1998,

where he has remained ever since. (Doc. 108, p. 2). The Eighth Circuit affirmed the

Court’s decision, see United States v. Rosso, 179 F.3d 1102, 1105–06 (8th Cir. 1999),

and his requests for post-conviction relief have been unsuccessful. See Docs. 48, 54,

59, 75.

        Mr. Rosso’s incarceration has not been without incident. Between 1998 and 2011,

Bureau of Prisons (“BOP”) officials disciplined him approximately 20 times for incidents

relating to drugs and alcohol. See Doc. 108-4, p. 2. He was twice disciplined by the BOP

for assault without serious injury, once for possessing a dangerous weapon, and once for

fighting. Id. These events occurred from 2001 to 2003. According to Mr. Rosso, his poor

behavior during his first decade of incarceration was caused by his prior drug addiction

and participation in a prison gang. See Doc. 98-1, pp. 8–10. Since August 2011,

however, Mr. Rosso has had no recorded disciplinary events.

        Indeed, in spite of his life sentence, it appears that Mr. Rosso has used his last

decade productively by obtaining his GED and completing continuing education courses.

His progress report from the BOP indicates that he displays a “strong work ethic” in his

job as an orderly and that he receives above-average work performance ratings. Id. at p.

1. Moreover, Mr. Rosso has taken the initiative to become a successful writer and has

written several articles as well as a book manuscript. Further, in 2017, he married his

wife.

        Today, Mr. Rosso is 51 years old and imprisoned at FCI Terra Haute. His medical




                                            3
Case 2:98-cr-20007-TLB Document 125           Filed 04/12/21 Page 4 of 17 PageID #: 1472




records demonstrate that he has been diagnosed with multiple serious medical

conditions. (Doc. 108, p. 1). In August 2016, his doctor diagnosed him with recurrent

superficial bladder cancer, and his doctor’s notes indicate that Mr. Rosso’s history with

this illness extends back to 2004. (Doc. 98-26, p. 4). His latest recurrences were in 2016

and 2019, when he had a tumor removed from his bladder. (Doc. 102-1, p. 176; Doc. 98-

27, p. 1). Due to the nature of this condition, Mr. Rosso receives regular surveillance

cystoscopies to determine whether any cancerous tumors have reemerged. (Doc. 102, p.

36). Adding insult to injury, due to his bladder treatments, Mr. Rosso suffers from

incontinence, which requires him to wear diapers in order to avoid soiling his clothing and

bed linens. (Docs. 98-43 & 98-44). Letters from his fellow prisoners indicate that because

laundry facilities are not available every day, Mr. Rosso sometimes has to clean his

laundry in his cell sink. (Doc. 98-46). Moreover, other inmates harass Mr. Rosso due to

his incontinence. Id.

       Mr. Rosso also suffers from hypertension and cardiac issues. In April 2019, a

cardiologist diagnosed Mr. Rosso with sinus bradycardia with an incomplete right bundle

branch block. (Doc. 102-1, p. 169). In October 2020, he visited a cardiologist complaining

of chest pains, and the cardiologist prescribed him nitroglycerin. (Doc. 117-5). The same

cardiologist noted that Mr. Rosso had prior tests showing signs of ischemia (i.e., restricted

blood flow to the heart). Id. Furthermore, the cardiologist noted Mr. Rosso’s hypertension

and directed that his blood pressure be checked once a week. Id.

       Mr. Rosso’s medical records show that he experiences chronic back pain and has

an elevated amount of prostate-specific antigens (“PSA”) in his blood, which may indicate

the presence of prostate cancer. In January 2020, his physical therapist noted that Mr.




                                             4
Case 2:98-cr-20007-TLB Document 125          Filed 04/12/21 Page 5 of 17 PageID #: 1473




Rosso has “severe facet arthropathy at L4-5 and L5-S1” and suggested that Mr. Rosso

receive facet injections. (Doc. 102, p. 24). As for his PSA levels, a doctor’s note from

May 2020 recommends a prostate biopsy if Mr. Rosso’s PSA level remains elevated,

though a subsequent PSA test came back normal and no biopsy was performed. (Doc.

102, pp. 73–75).

      As a release plan, Mr. Rosso proposes that he return to his family farm in Hartford,

Arkansas, where his parents, sister, and brother-in-law presently reside. (Doc. 108, p.

17). His sister, Debra Baker, presents a letter in which she states that the farm includes

two separate houses and that Mr. Rosso is welcome to reside in one of the homes with

his elderly parents. (Doc. 108-6). She represents that Mr. Rosso will be able to isolate

on the farm in order to avoid contracting COVID-19. Id. Furthermore, she indicates that

Mr. Rosso will assist her and her husband in caring for their aging parents. Id.

                                II. LEGAL STANDARD

      Generally speaking, sentences imposed in federal criminal cases are final and may

not be modified. 18 U.S.C. § 3582(c). One notable exception to this rule is that the

sentencing court may reduce a sentencing upon a showing that: (1) the requested

sentence reduction is warranted due to “extraordinary and compelling reasons;” (2) the

sentencing factors set forth in 18 U.S.C. § 3553(a) support a reduction “to the extent that

they are applicable;” and (3) a reduction would be consistent with any applicable policy

statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i). Prior to

the passage of the First Step Act in 2018, only the Director of the BOP could file a motion

for a reduction in sentence based upon “extraordinary and compelling reasons.” But the

First Step Act now authorizes prisoners to petition the sentencing court directly after




                                            5
Case 2:98-cr-20007-TLB Document 125           Filed 04/12/21 Page 6 of 17 PageID #: 1474




exhausting their administrative remedies, and this is how Mr. Rosso’s request is before

the Court.

       Congress has not defined what reasons qualify as “extraordinary and compelling.”

See 28 U.S.C. § 994(t). Instead, Congress directed the Sentencing Commission to

promulgate “the criteria to be applied and a list of specific examples” of extraordinary and

compelling circumstances. Id. The Sentencing Commission did so before the passage

of the First Step Act, but has not updated it since. See U.S.S.G. § 1B1.13 cmt. n.1(A)–

(D). In Subsections (A)–(C) of an Application Note to U.S.S.G. § 1B1.13, the Commission

enumerated three specific “reasons” that qualify as “extraordinary and compelling”:

       (A)     terminal illness diagnoses or serious medical, physical or mental
               impairments that substantially diminish the ability of the defendant to
               provide self-care within the environment of a correctional facility and
               from which a defendant is unlikely to recover and;

       (B)     aging-related health decline where a defendant is over 65-years old
               and has served at least ten years or 75% of his sentence; or

       (C)     two family-related circumstances: (i) death or incapacitation of the
               only caregiver for the inmate’s children or (ii) incapacitation of an
               inmate’s spouse, if the inmate is the spouse’s only caregiver.

See id. cmt. n.1(A)–(C). In addition, Subsection (D) of the Application Note is a “catch-

all” provision that contemplates granting early release if a “reason other than, or in

combination with, the reasons described in subdivisions (A) through (C)” exists. Id. at

cmt. n.1(D).

       In the wake of Congress’s passage of the First Step Act, several district courts

have held that federal judges may use their discretion to apply the criteria in Section

1B1.13, including the “catch-all” provision in Subsection (D), just as the BOP Director

would when considering a request for compassionate early release. See United States




                                              6
Case 2:98-cr-20007-TLB Document 125            Filed 04/12/21 Page 7 of 17 PageID #: 1475




v. Condon, 2020 WL 2115807, at *3 (D.N.D. May 4, 2020) (listing cases); United States

v. Conner, 2020 WL 3053368, at *3 (N.D. Iowa June 8, 2020) (“Although the Guideline

provides helpful guidance on what constitutes extraordinary and compelling reasons, it is

not conclusive given the recent statutory changes.”). The Court agrees with those district

courts who have found that “extraordinary and compelling reasons” for release may be

justified outside of those listed in the non-exclusive criteria of subsections (A)–(C) of the

Sentencing Commission’s policy statement. Of course, the Commission’s existing policy

statement provides helpful guidance, which the Court considers in its assessment.

Applying this analysis, other district courts have found that the COVID-19 pandemic, in

conjunction with other facts, qualifies as an “extraordinary and compelling” reason

justifying a sentence reduction. See United States v. Brown, 2020 WL 2091802, at *9

(S.D. Iowa Apr. 29, 2020); Miller v. United States, 2020 WL 1814084, at *3–4 (E.D. Mich.

Apr. 9, 2020); United States v. Rodriguez, 2020 WL 1627331, at *6–7 (E.D. Pa. Apr. 1,

2020).

                                      III. DISCUSSION

               A. Mr. Rosso Has Exhausted His Administrative Remedies

         As a threshold matter, Mr. Rosso must satisfy certain procedural requirements

before the Court may consider his request for a sentence reduction. First, Mr. Rosso

bears the burden of showing that he has already exhausted his administrative rights with

the BOP. United States v. Davis, 2019 WL 6898676, at *1 (W.D. Tenn. Dec. 18, 2019).

The relevant statute states that, in order for a court to modify a term of imprisonment after

it has been imposed, the defendant must have

         fully exhausted all administrative rights to appeal a failure of the Bureau of
         Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days



                                               7
Case 2:98-cr-20007-TLB Document 125         Filed 04/12/21 Page 8 of 17 PageID #: 1476




      from the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A) (emphasis added). The second path set forth in the statute

clearly states only that thirty days must pass after the defendant requests early release

from his warden. Nothing more is required. United States v. Stephenson, 2020 WL

2566760, at *2 (S.D. Iowa May 21, 2020) (citing United States v. York, 2019 WL 3241166,

at *5 (E.D. Tenn. July 18, 2019)). In other words, Section 3582(c)(1)(a)’s gate-keeping

provision is not a true exhaustion requirement, “as it allows a defendant to come to court

before the agency has rendered a final decision.” United States v. Haney, 2020 WL

1821988, at *3 (S.D.N.Y. Apr. 13, 2020).

      Here, more than 30 days have passed since Mr. Rosso sent his request for early

release to his warden. (Doc. 98-1, p. 25). The Government agrees that Mr. Rosso has

exhausted his remedies. (Doc. 111, p. 3 n.2). Thus, Mr. Rosso has satisfied the statute’s

exhaustion requirement, and the Court turns to the merits of his Motion.

      B. Mr. Rosso Has Articulated Extraordinary And Compelling Reasons
                           For A Sentence Reduction

      Mr. Rosso argues that his medical conditions qualify as “extraordinary and

compelling reasons” under Subsections (A) and (D) of the Sentencing Commission’s

policy statement found at Application Note 1 to § 1B1.13. The Government focuses on

whether Mr. Rosso’s medical conditions, in conjunction with the COVID-19 pandemic,

qualify as “extraordinary and compelling reasons” under Subsection (D). Specifically, the

Government argues that Mr. Rosso’s medical conditions do not create an increased risk

of severe illness should he contract COVID-19. (Doc. 111, pp. 5–6). It also argues that

the COVID-19 outbreak in Terra Haute is contained. Id. at pp. 6–7. The Government




                                            8
Case 2:98-cr-20007-TLB Document 125          Filed 04/12/21 Page 9 of 17 PageID #: 1477




does not directly address whether Mr. Rosso’s medical conditions, by themselves, qualify

as “extraordinary and compelling reasons” under Subsection (A). For the reasons set

forth below, in this Court’s view, notwithstanding the likelihood of Mr. Rosso contracting

COVID-19, Mr. Rosso’s medical circumstances—particularly his recurrent bladder

cancer, heart condition, and hypertension—present “extraordinary and compelling

reasons” for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and Subsection

(A) of Application Note 1 to § 1B1.13.

       At the outset, the Court addresses the presence of COVID-19 in FCI Terra Haute.

Mr. Rosso argues that the BOP cannot control the COVID-19 outbreak in FCI Terra Haute

due to crowded conditions and the inherent lack of social distancing in the facility. (Doc.

108, pp. 8–9). The Government argues that the outbreak in FCI Terra Haute has been

reduced to a small number of cases and therefore poses no threat to Mr. Rosso.

According to the BOP’s coronavirus tracking website, FCI Terre Haute has no active

cases of COVID-19; a total of 429 inmates have recovered from COVID-19, and 4 inmates

have died. See COVID-19 Coronavirus, Fed Bureau of Prisons, https://www.bop.gov/co

ronavirus/ (last accessed Mar. 23, 2021). Thus, while it is entirely probable that COVID-

19 may reemerge within FCI Terra Haute, the BOP’s public data suggests that COVID-

19 has been contained within that institution.

       Still, after reviewing Mr. Rosso’s medical records, the Court finds that Mr. Rosso’s

bladder cancer, along with his other medical conditions, constitutes “extraordinary and

compelling reasons” justifying a sentence reduction under Subsection (A) of Application

Note 1 to § 1B1.13. In the past seventeen years, Mr. Rosso has had “well over 20 tumors

removed” from his bladder and had a “small superficial recurrence” in 2019, though the




                                            9
Case 2:98-cr-20007-TLB Document 125             Filed 04/12/21 Page 10 of 17 PageID #: 1478




 latest tumor turned out to be benign. (Doc. 102-1, p. 176). As a result of this condition,

 Mr. Rosso must undergo regular cystoscopies to determine if any new tumors have

 appeared. (Doc. 102, p. 36). Moreover, Mr. Rosso suffers from incontinence because of

 the multiple cystoscopies he receives per year and the significant amount of scar tissue

 in his bladder due to the removal of tumors. Due to this incontinence, Mr. Rosso has

 considerable difficulty maintaining his hygiene in an institutional setting. He describes the

 humiliation he suffers due to wearing diapers, and other prisoners attest that Mr. Rosso

 has great difficulty keeping his clothing and linens clean. (Doc. 98-46; Doc. 108-10).

 Other district courts have found that cancer qualifies as “extraordinary and compelling

 reasons” justifying a sentence reduction. See United States v. Smith, 464 F. Supp. 3d

 1009, 1019–20 (N.D. Iowa 2020) (reviewing compassionate release cases involving

 cancer and holding that lung cancer qualifies as an extraordinary and compelling reason).

 In the Court’s view, Mr. Rosso has demonstrated that his bladder cancer and incontinence

 are serious medical conditions that “substantially diminish[] [his] ability . . . to provide self-

 care within the environment of a correctional facility” and that he is not expected to recover

 from those conditions. See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii).

        Besides cancer, Mr. Rosso suffers from a heart condition and hypertension. While

 the Government argues that there is little proof of the heart condition and hypertension,

 the Court disagrees with this characterization of the evidence. Mr. Rosso’s medical

 records show that in 2019 a cardiologist diagnosed him with sinus bradycardia with an

 incomplete right bundle branch block (Doc. 102-1, p. 169). Further, in October 2020, he

 visited a cardiologist complaining of chest pains, and he was prescribed nitroglycerin

 (Doc. 117-5). The same cardiologist noted that Mr. Rosso had prior tests showing signs




                                                10
Case 2:98-cr-20007-TLB Document 125          Filed 04/12/21 Page 11 of 17 PageID #: 1479




 of ischemia and directed that his blood pressure be checked once a week. Id. Thus, the

 evidence shows that Mr. Rosso does suffer from hypertension and that his heart condition

 is severe enough to warrant the prescription of nitroglycerin.

        In sum, even without considering the COVID-19 pandemic and the material risk of

 its reemergence in FCI Terra Haute, the Court finds that Mr. Rosso’s serious medical

 conditions are enough, by themselves, to qualify as “extraordinary and compelling

 reasons” for a sentence reduction.

             C. Mr. Rosso Is Not A Danger To Others Or The Community

        The Sentencing Commission’s policy statement, which provides helpful guidance,

 provides for granting a sentence reduction only if “[t]he defendant is not a danger to the

 safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

 U.S.S.G. § 1B1.13(2). Mr. Rosso argues that he is no longer a danger to anyone, and

 the Government does not make any arguments on this point.

        The Court finds that Mr. Rosso is not a danger to the safety of others or to the

 community under the factors listed in 18 U.S.C. § 3142(g). Section 3142(g) sets out the

 factors courts must consider in deciding whether to release a defendant pending trial.

 These same factors guide the Court’s release determination in this analysis. The factors

 the Court must consider include: “the nature and circumstances of the offense charged”;

 “the history and characteristics of the person,” including “the person’s character, physical

 and mental condition, family ties, . . . community ties, past conduct, history relating to

 drug or alcohol abuse, [and] criminal history”; and “the nature and seriousness of the

 danger to any person or the community that would be posed by the person’s release.” 18

 U.S.C. § 3142(g).




                                             11
Case 2:98-cr-20007-TLB Document 125           Filed 04/12/21 Page 12 of 17 PageID #: 1480




        Mr. Rosso’s crime of conviction was undoubtedly serious: He was responsible for

 trafficking large quantities of methamphetamine across state borders into Arkansas. But

 Mr. Rosso’s criminal history only involves three convictions for non-violent drug related

 offenses, all of which occurred from 1989 to 1992—one for possession and two related

 to drug distribution. (Doc. 14, pp. 8–9). None of these convictions involved violence or

 firearms. Moreover, while Mr. Rosso’s first decade of imprisonment featured multiple

 violations related to the use of drugs and alcohol, the last time he received any disciplinary

 violation was in August 2011. (Doc. 108-4, p. 2). The fact that Mr. Rosso has gone nearly

 a decade without any drug or alcohol-related violations demonstrates that his prior drug

 addiction no longer poses a threat to others.

        Mr. Rosso’s past history of violence while incarcerated does give the Court some

 pause. His prison record indicates three violent encounters throughout his imprisonment:

 two instances of assaulting without serious injury and one instance of fighting with another

 person. Id. at p. 2. These altercations occurred in 2001 and 2003. Id. Mr. Rosso was

 also disciplined for possessing a dangerous weapon in 2002. Id. While these incidents

 were serious, it has been seventeen years since Mr. Rosso was last disciplined for

 engaging in a violent altercation. This extensive period of good behavior demonstrates

 that Mr. Rosso has learned from his past behavior and poses little risk. Moreover, the

 Court notes the numerous letters of support it has received on behalf of Mr. Rosso, which

 indicate the strong community and family support Mr. Rosso would receive if released.

 See Docs. 108-6; 108-8. Indeed, upon release, Mr. Rosso’s family plans to allow him to

 live on their farm in Hartford, Arkansas. In the Court’s view, the support of his family and




                                              12
Case 2:98-cr-20007-TLB Document 125             Filed 04/12/21 Page 13 of 17 PageID #: 1481




 friends—and a 10-year term of supervised release—should help Mr. Rosso transition

 back to being a law-abiding member of the community.

        Accordingly, pursuant to 18 U.S.C. § 3142(g), the Court finds that Mr. Rosso does

 not presently pose a danger to any person or the community if his sentenced is reduced

 to 300 months and a 10-year term of supervised release.

      D. A Sentence Reduction Is Consistent With The Section 3553(a) Factors

        Finally, Mr. Rosso argues that the Section 3553(a) factors warrant a reduction in

 his sentence. Specifically, he argues that he is rehabilitated, his mandatory term of life

 imprisonment is unnecessarily long, and that the COVID-19 pandemic has the effect of

 making his punishment greater that the Court originally intended. The United States

 responds that the Section 3553(a) factors do not favor early release because early

 release “would fail to reflect the seriousness of his offense or promote respect for the

 law.” (Doc. 111, p. 8).

        The applicable factors are:

        (1) the nature and circumstances of the offense and the history and
            characteristics of the defendant;

        (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for
                   the law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner;

        (3) the kinds of sentences available;




                                             13
Case 2:98-cr-20007-TLB Document 125            Filed 04/12/21 Page 14 of 17 PageID #: 1482




        (4) the kinds of sentence and the sentencing range established for—

               (A) the applicable category of offense committed by the applicable
                   category of defendant as set forth in the guidelines . . . .

        (5) any pertinent policy statement . . . .

        (6) the need to avoid unwarranted sentence disparities among defendants
        with similar records who have been found guilty of similar conduct[.]

 18 U.S.C. § 3553(a). The statute also mandates: “The court shall impose a sentence

 sufficient, but not greater than necessary, to comply with the purposes set forth in

 paragraph (2).” Id.

        Undoubtedly, Mr. Rosso’s offense conduct, whereby he acted as the ringleader for

 a methamphetamine trafficking organization, was extremely serious. But Mr. Rosso has

 been in custody for 277 months—23 years—which is a considerable punishment,

 particularly for a non-violent offender whose criminal history consists solely of non-violent

 drug offenses. And while Mr. Rosso’s behavior while incarcerated has not been perfect,

 he has gone almost a decade without any disciplinary violations. Thus, it appears to the

 Court that Mr. Rosso’s offense conduct and his personal history are consistent with a

 reduction in his sentence.

        Moreover, it appears that society—as represented by Congress—no longer

 believes that third-time drug offenders should be subjected to a mandatory life sentence.

 See United States v. Hudson, 967 F.3d 605, 609 (7th Cir. 2020) (noting that courts may

 consider “new statutory minimum or maximum penalties” when evaluating a motion for

 compassionate release under the First Step Act).          Indeed, the amended statutory

 mandatory minimum for third-time drug offenders is now 25 years (300 months), and Mr.

 Rosso has already served approximately 277 months. Thus, if the 25-year mandatory




                                               14
Case 2:98-cr-20007-TLB Document 125           Filed 04/12/21 Page 15 of 17 PageID #: 1483




 minimum had been in effect at the time this Court originally sentenced Mr. Rosso, it is

 probable that—due to good time credits and the fact that Mr. Rosso would likely have

 pleaded guilty rather than risk a trial—he would already be a free man. 2 In the Court’s
                                                                           1F




 view, Congress’s changes to the sentencing scheme underscore the fact that the time

 Mr. Rosso has already served adequately reflects the seriousness of his offense and

 provides just punishment for that offense.

       The Section 3553(a) factors also counsel the Court to avoid unwarranted sentence

 disparities among similarly situated defendants. To this end, the Court considers the

 sentence a similarly situated defendant would receive if sentenced under today’s

 Guidelines. If a similarly situated defendant were convicted of the same crime as Mr.

 Rosso and sentenced today, not only would he be subject to a lower mandatory minimum,

 but his base offense level would be a 32 rather than a 34. See U.S.S.G. § 2D1.1(c)(4)

 (setting base offense level as a 32 for defendants held responsible for at least 1.5

 kilograms and less than 5 kilograms of methamphetamine).           If that defendant also

 received a 4-point leader/organizer enhancement, his adjusted offense level would have

 been a 36. As a career offender, this hypothetical defendant’s adjusted offense level

 would be then be bumped up to a 37. See U.S.S.G. § 4B1.1(b). Assuming he were to

 plead guilty and receive a 3-point reduction for acceptance of responsibility, that

 defendant’s total offense level would be a 34. A total offense level of 34 and a criminal

 history score of VI correspond to a Guideline range of imprisonment of 262 to 327 months;



 2  In this scenario, as a result of his guilty plea, he likely would have received a three-
 point reduction to his total offense level. With such a reduction, his total offense level
 would have been a 35. Given that his criminal history category was a VI, his Guideline
 range of imprisonment under the then applicable Guidelines would have been 300 months
 to 365 months. U.S.S.G. Ch.5, Pt.A (Nov. 1997).


                                              15
Case 2:98-cr-20007-TLB Document 125          Filed 04/12/21 Page 16 of 17 PageID #: 1484




 since the bottom of that range is below the 300-month statutory minimum, the adjusted

 Guideline range would be a 300 months to 327 months. In other words, were Mr. Rosso

 to meet his recently sentenced doppleganger, that individual would almost certainly have

 received a sentence somewhere in the ballpark of 300 months—not life imprisonment.

       Finally, the Court is not letting Mr. Rosso entirely off the hook. Under 18 U.S.C.

 § 3582(c)(1)(A), when modifying a sentence for compassionate release, the Court “may

 impose a term of probation or supervised release with or without conditions that does not

 exceed the unserved portion of the original term of imprisonment . . . .” Pursuant to this

 authority, the Court will impose a 10-year term of supervised release upon Mr. Rosso,

 which will serve the dual purpose of assisting his transition back into society and serving

 as a sanction that accomplishes the purposes of general deterrence. The conditions of

 Mr. Rosso’s supervised release are set forth in the Amended Judgment filed

 contemporaneously.

       In sum, the Court finds that the § 3553(a) factors weigh in favor of reducing Mr.

 Rosso’s sentence to 300 months from life imprisonment.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court finds that Mr. Rosso is entitled to a

 reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). IT IS THEREFORE

 ORDERED that Defendant Robert J. Rosso, Jr.’s Motion for Compassionate Release

 (Doc. 98) and Supplemental Motion to Reduce Sentence (Doc. 108) are GRANTED for

 the reasons stated above.

       IT IS FURTHER ORDERED that Mr. Rosso’s term of imprisonment is reduced to

 300 months. The Court imposes a 10-year term of supervised release once Mr. Rosso




                                             16
Case 2:98-cr-20007-TLB Document 125         Filed 04/12/21 Page 17 of 17 PageID #: 1485




 is released. The Court enters contemporaneously a separate Amended Judgment to

 reflect Mr. Rosso’s amended sentence, including the terms of his supervised release.

       IT IS FURTHER ORDERED that the BOP is DIRECTED to calculate Mr. Rosso’s

 new release date based upon the amended sentence and any good time credits he has

 accrued since he was originally incarcerated.

       IT IS SO ORDERED on this 12th day of April, 2021.




                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                           17
